Citation Nr: 1411448	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-30 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of surgical treatment at a VA Medical Center (VAMC).



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to December 1957.

This matter initially came before the Board on appeal of a December 2008 rating decision by the RO.

In July 2010, the Veteran requested a hearing via videoconference technology with the Board, but subsequently withdrew his request in September 2011.

In May 2012, the Board remanded this matter for additional development to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

A review of the Veteran's Virtual VA and VBMS claims file reveals additional VA outpatient treatment records dated through December 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is entitled to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for complications from two surgeries for treatment of a cervicomedullary junction tumor in May 2001. He argues that these surgeries led to residual disability, including a functional loss involving the right side of his body.

38 U.S.C.A. § 1151 provides generally that, when a veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or DIC compensation, shall be awarded the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).

A disability is a qualifying disability if it was not the result of the veteran's willful misconduct, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The pertinent evidence of record reflects that the Veteran underwent subtotal resection of the tumor at the cervicomedullary junction with a suboccipital craniectomy and resection of tumor in May 2001.  After the surgery, it was noted that the Veteran was neurologically stable, but he suffered from a lack of energy and bouts of vomiting and nausea that were likely from the posterior fossa surgery and possible chemical meningitis.  It was noted that, because of the site of the tumor and the fact that the Veteran was myelopathic, the most reasonable course of therapy was a total resection by removing the intramedullary portion of this tumor.  The Veteran underwent suboccipital craniotomy and resection of the intermedullary component of this tumor later in May 2001.  

The Veteran reported experiencing right-sided numbness and loss of feeling in his right hand, right leg, and right foot following this surgical treatment.  He also noted that he had developed Parkinson's disease shortly after the surgery. 

The VA outpatient treatment records following the surgery indicated that Veteran had recovered well.  In December 2001, it was noted that the Veteran had some numbness on the right side, but it was improving.  

However, a June 2002 treatment report reflects that Veteran still had some residual right hemibody numbness and some motor asymmetry which did not impede his daily activities.  It was noted that he had developed Parkinson's disease in approximately 2004.  

A February 2007 neurosurgery clinic report reflects that the Veteran had a mild residual numbness in the right arm and leg following surgery.  Then, about 3 years earlier, he developed a tremor, predominantly in the left arm, associated with moderate generalized slowing.  These symptoms had been diagnosed as being due to Parkinson's disease.  

On examination, the examiner observed a mild hypomania and intermittent tremor in the left hand.  He also had hemihypesthesia in the right arm and leg.  

On VA treatment in November 2011, the Veteran reported having right-sided numbness following the surgery.

While the Veteran's claims folder was reviewed for the purpose of providing a medical opinion in November 2008, the examiner did not provide an opinion as to whether the Veteran had residual disability that was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the excision of the pyelocystic astrocytoma at the cervical medullary junction or was an event not reasonably foreseeable, because he saw no evidence of side effects due to loss of use of his right side as residual of his astrocytoma surgery.  

The examiner added that there was no indication of a dense right hemi-paresthesia, or indication of any disability outside of Parkinson's disease.  He found that, at best, the Veteran had mild decreased sensation of the right hand, arm and leg.  

However, the examiner did not address the treatment records reflecting right hemibody numbness and hemihypesthesia or state whether the Veteran's Parkinson's disease was related to the surgery.   Even if there was only mild decreased sensation, the examiner did not provide an opinion as to the etiology of this condition.

To the extent that the November 2008 opinion is not adequate, the Board finds that a contemporaneous VA examination to obtain a medical opinion as to whether the Veteran has additional disability due to the May 2001 surgeries that was proximately caused by negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in their furnishing of surgical and follow-up care, or due to an event that was not reasonably foreseeable, would be helpful in resolving the matter on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, while the Veteran was provided an opportunity to provide information and authorization to obtain his private neurology records following the May 2012 remand, he did not respond.  

While the matter is on remand, the Veteran should be afforded an additional opportunity to submit these records or provide VA with the necessary information to obtain these records on his behalf.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran in order to request that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim, to specifically include private neurology records.  

If the Veteran identifies any other pertinent medical records that have not been obtained, the RO should undertake appropriate development to obtain copies of those records. 

The Veteran also should be notified that he may medical evidence or treatment records in support of his claim.  

2.  The RO then should have the Veteran scheduled for VA examination by an appropriate examiner in order to ascertain the nature and likely etiology of the claimed neurological deficit.

The Veteran's claims folder, including the electronic file, must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should clearly identify all current disabilities related to numbness and loss of function, to include hemibody numbness and hemihypesthesia, and Parkinson's disease.  Then, for each such diagnosed disability, the physician should render an opinion, consistent with the record and sound medical judgment, as to whether it is as least as likely as not (i.e., there is a 50 percent or greater probability) that the identified disability was the result of the May 2001 surgeries.  If so, the examiner should also opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  

In rendering his or her opinion, the physician should address whether, in performing the May 2001 astrocytoma surgeries, any VA physician failed to exercise the degree of care that would be expected of a reasonable health care provider.  

In providing the requested opinion, the physician should consider and address the medical evidence, to specifically include that documenting right hemihypesthesia following the surgery and the reports of right-sided numbness and Parkinson's disease, as well as the Veteran's assertions.

The examining physician should set forth all examination findings, together with the complete rationale for the conclusions reached.  

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



